Case 1:21-cv-02337-ELH Document 14-3 Filed 09/15/21 Page 1 of 3




                EXHIBIT 3
           Email Between Royal Farms
               and James L. Shea
                     Case 1:21-cv-02337-ELH Document 14-3 Filed 09/15/21 Page 2 of 3
From: Shea, James (J m) L.
Sent: Thursday, August 05, 2021 10:40 AM EDT
To: Teresa Waters <twaters@Roya FarmsArena.com>
CC: Huber, M chae (Mayor's Off ce) <M chae .Huber@ba t morec ty.gov>; C ark, K mber y (BDC)
<KC ark@ba t moredeve opment.com>; Harry Cann <hcann@asmg oba .com>; Bruce Hanson <bhanson@asmg oba .com>;
Frank Remesch <fremesch@Roya FarmsArena.com>
BCC: Brown, Ash ea (Law Dept) <Ash ea.Brown@ba t morec ty.gov>; Sa sbury, Stephen
<Stephen.Sa sbury@ba t morec ty.gov>
Subject: RE: MECU Pav on Event Cance at on By the C ty of Ba t more
The C ty s bas s for the dec s on to dec ne to prov de a forum for the event encompasses more than the prov s on you c te. P ease
proceed as you have out ned. J m

From: Teresa Waters <twaters@Roya FarmsArena.com>
Sent: Wednesday, August 4, 2021 1:00 PM
To: Shea, James (J m) L. <James.Shea@ba t morec ty.gov>
Cc: Huber, M chae (Mayor's Off ce) <M chae .Huber@ba t morec ty.gov>; C ark, K mber y (BDC)
<KC ark@ba t moredeve opment.com>; Harry Cann <hcann@asmg oba .com>; Bruce Hanson <bhanson@asmg oba .com>; Frank
Remesch <fremesch@Roya FarmsArena.com>
Subject: MECU Pav on Event Cance at on By the C ty of Ba t more


CAUTION: This email originated from outside of Baltimore City IT Network Systems.
Reminder: DO NOT click links or open attachments unless you recognize the sender and know that the content is safe.
Report any suspicious activities using the Report Phishing Email Button, or by emailing to Phishing@baltimorecity.gov

Please see the below message sent on behalf of Frank Remesch General Manager of Royal Farms Arena and MECU Pavilion.

Dear Mr. Shea,

Per my conversat on w th Ba t more C ty Ch ef of Staff, M chae Huber, t s ASM G oba s understand ng that the C ty of Ba t more
w shes to exerc se ts r ght to deny an event at the MECU Pav on, as out ned n the contract c ause shown be ow (page 4, #11).




The event, Ba t more Conference and Prayer meet ng s schedu ed to be he d on November 16, 2021. Be ow s some add t ona
nformat on regard ng th s event…

     1.   Pr or event – they he d th s same event n Oct 2018 – th s event was he d w thout nc dent
     2.   Current event – schedu ed for Nov 16, 2021 and they have begun d str but ng t ckets v a the r webs te
     3.   Depos t – they have pa d the r $3000 depos t for 2021
     4.   Ent ty – the contract s n the name of St. M chae s Med a…the r web address shttps://www.churchm tant.com/
     5.   Contract – the contract s drafted but pend ng f na ed ts for s gnature

P ease adv se by the end of bus ness (5pm) on Thursday, August 5, 2021 f you do not w sh to cance th s event as requested by the
Ch ef of Staff. If we have not heard from your off ce by then, we sha proceed w th not fy ng the event organ zers that per our
contract w th the C ty, we are no onger ab e to host the r event.

Thank you for your t me and attent on. If you have any add t ona quest ons you can reach me on my ce at                 .

S ncere y,
Frank Remesch



Teresa Ann Waters
Human Resources Manager/Execut ve Ass stant to Genera Manager
Roya Farms Arena

d:        410.347.2047
f:        410.843.9550
e:        twaters@roya farmsarena.com
                      Case 1:21-cv-02337-ELH Document 14-3 Filed 09/15/21 Page 3 of 3
201 West Ba t more Street
Ba t more, MD 21201




roya farmsarena.com


Confidentiality Notice: This message is intended exclusively for the individual or entity to which it is addressed. This communication may contain information that
is proprietary, privileged, confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not authorized to read, print, retain,
copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender immediately either by phone or reply to this e-
mail and delete all copies of this message.
